UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) March 11, 2008 (March 7, 2008) Commission Name of Registrants, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 001-32462 PNM Resources, Inc. 85-0468296 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 001-06986 Public Service Company of New Mexico 85-0019030 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 002-97230 Texas-New Mexico Power Company 75-0204070 (A Texas Corporation) 4100 International Plaza, P.O. Box 2943 Fort Worth, Texas76113 (817) 731-0099 225 East John Carpenter Freeway Irving, TX75062 (469)484-8500 (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)  Pre-commencement communications pursuant to Rule13e-4 (c)under the Exchange Act (17 CFR 240.13e-4(c) Item 1.01Entry Into a Material Definitive Agreement As previously reported, on February 26, 2008, the Board of Directors of Texas-New Mexico Power Company (“TNMP”), a wholly owned subsidiary of PNM Resources, Inc. (“PNMR”), authorized TNMP to enter into a proposed $150 million short-term bank loan agreement with two banks.TNMP reported that it intended to use the proceeds of the bank loan to redeem the remaining $148.9 million of its 6.125% Senior Notes Due 2008 (the“6.125% Notes”) prior to the maturity date of June 1, 2008.TNMP plans to ultimately replace the $150 million short-term bank loan by issuing long-term debt in the form of additional senior unsecured notes. On March 7, 2008, TNMP executed a $150 million term loan credit agreement ("Credit Agreement").Other parties to the Credit Agreement include JPMorgan Chase Bank, N.A. ("JPMorgan"), as administrative agent, and JPMorgan and Union Bank of California, N.A., as lenders.The Credit Agreement is described in Item 2.03 of this report, which is incorporated by reference into this Item 1.01. The agent and lender parties perform normal banking and investment banking and advisory services for TNMP and its affiliates from time to time for which they have received customary fees and expenses. Item 2.03Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant The Credit Agreement allows TNMP to borrow up to $150 million in a single draw on any date (the “Funding Date”) prior to April 11, 2008.Borrowings must be repaid under the Credit Agreement by the six-month anniversary of the Funding Date, unless extended.The Credit Agreement includes six-month extension options that are subject to approval by the lenders.TNMP must pay a commitment fee prior to the Funding Date and interest from time to time thereafter.Borrowing under the Credit Agreement is conditioned on the ability of TNMP to make certain representations. On March 10, 2008, The Bank of New York Trust Company, N.A., the trustee (“Trustee”) for the 6.125% Notes, gave notice to the note holders of the redemption, effective April 9, 2008, of the entire remaining principal amount of the 6.125% Notes at a redemption price of 100% of the principal amount of the notes to be redeemed, plus accrued interest.TNMP expects to draw on the Credit Agreement for the funds to redeem the notes. The Credit Agreement includes customary covenants, including requirements to not exceed a maximum consolidated debt-to-consolidated capitalization ratio.The Credit Agreement also includes customary events of default.The Credit Agreement has a cross default provision and a change of control provision. If an event of default occurs, the administrative agent may, or upon the request and direction of lenders holding a specified percentage of the commitments or loans shall, terminate the obligations of the lenders to make loans under the Credit Agreement and/or declare the obligations outstanding under the Credit Agreement to be due and payable. Such termination and acceleration will occur automatically in the event of an insolvency or bankruptcy default.The Credit Agreement did not require state regulatory approval. Item 8.01Other Events On February 21, 2007, Public Service Company of New Mexico (“PNM”), a wholly owned subsidiary of PNMR, filed a general electric rate case requesting that the New Mexico Public Regulation Commission (“NMPRC”) approve an increase in service fees to all of PNM’s retail customers, except those formerly served by
